Citation Nr: 0217949	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  95-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970 and is a recipient of the Purple Heart 
Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The RO also issued Statements of the Case on the issues of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD and entitlement to service 
connection for herbicide exposure, but the veteran did not 
respond to these issuances.  Accordingly, these issues are 
not presently on appeal.

Additionally, the Board also notes that, in an April 1999 
rating decision, the RO proposed reducing the veteran's 
evaluation for PTSD from 50 percent to 30 percent.  
However, the RO never followed up on this proposal, and 
the 50 percent evaluation remains in effect.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's PTSD is not more than considerably 
disabling, with symptoms including a depressed mood and 
suicidal thoughts but with only occasional nightmares and 
flashbacks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorder.  While the Board observes that the 
veteran was admitted to a VA facility on September 18, 
2002, the admission report indicates that this 
hospitalization was for alcohol dependence; as such, the 
Board does not find a basis for requesting records of this 
hospitalization.  There is no indication of further 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in an 
October 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claim, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

In a September 1994 rating decision, the RO granted 
service connection for PTSD on the basis of a current 
diagnosis of this disorder and the veteran's multiple 
combat-related citations.  A 50 percent evaluation was 
assigned, effective from October 1993.  This evaluation 
has since remained in effect and is at issue in this case.

The RO based the veteran's 50 percent evaluation for PTSD 
on multiple psychiatric reports of record, including the 
report of a VA hospitalization from January to March of 
1994.  Upon admission, the veteran reported anxiety, 
depression, and flashbacks of Vietnam.  Upon examination, 
the veteran's affect was mildly depressed, and he was not 
psychotic, suicidal, or homicidal.  An improvement was 
noted in the veteran's condition during the 
hospitalization.  (A temporary 100 percent evaluation 
under 38 C.F.R. § 4.29 (2002), covering the period from 
January 6 until April 1 of 1994, was assigned 
retroactively in the September 1994 rating decision.)

The veteran was also hospitalized at a VA facility from 
June to July of 1994 with complaints of depression, 
anxiety, and suicidal thoughts "without a plan."  Upon 
examination, the veteran's mood was dysphoric, and his 
affect was sad.  He denied auditory and visual 
hallucinations, and there was no evidence of delusions or 
paranoia.  The Axis I diagnoses were PTSD, severe 
depression, and generalized anxiety disorder.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.

During his August 1994 VA PTSD examination, the veteran 
reported suicidal thoughts but denied suicide attempts.  
The examination revealed thought content with anxiety.  
The veteran reported sleep disturbances and waking from 
nightmares, which often revolved around experiences in 
Vietnam.  Occasionally, the veteran would "observe some 
patrolling behavior."  While he used to sleep with a gun, 
he no longer did so.  He had a startle response, intrusive 
thoughts, and survival guilt.  Also, he was depressed, 
with crying.  The examiner diagnosed chronic and "mild to 
perhaps moderate" PTSD.

The veteran was subsequently hospitalized at a VA facility 
for three days in 1994, at which time he denied suicidal 
and homicidal ideation or intent.  Upon a mental status 
examination, he denied auditory and visual hallucinations.  
He exhibited mild paranoia but had no fixed delusions.  
Memory and orientation were intact, but judgment and 
insight regarding personal relationships were poor.  A GAF 
score of 70 was assigned for the current time and for the 
past year.  

In September 1996, the veteran underwent a second VA PTSD 
examination.  During this examination, he reported feeling 
depressed but having improved sleep with his medications.  
While he also noted anxiety, the examiner stated that "I 
do not hear a great deal of symptoms out of him," such as 
flashbacks or nightmares.  A mood of moderate depression 
was noted, and there was no evidence of psychosis, 
delusions, or hallucinations.  Memory and judgment were 
described as good, but the veteran's insight was noted to 
be slight.  The diagnoses were moderate PTSD and 
dysthymia.  The veteran's incapacities in regard to work 
and socialization were described as moderate.  In a 
November 1996 addendum, the examiner stated that he could 
not separate out the symptoms of the veteran's disorders 
and that the current GAF score was 60.  

During his February 1999 VA PTSD examination, the veteran 
indicated that he was presently unemployed, though he was 
helping with his family farm.  The veteran's reported 
symptoms included social isolation, anxiety, and 
depressive feelings.  There were no indications of 
nightmares, sleep disturbances, survival guilt, or a 
survival reaction.  The diagnoses included mild PTSD, mild 
anxiety and depression, and borderline personality 
disorder.  The examiner estimated the GAF score to be at 
70 or 75 and described this as "fairly high."  
Additionally, the examiner noted that there was no reason 
why the veteran would not be able to continue his farm 
work.  

The veteran's most recent PTSD examination was conducted 
in September 2002.  During this examination, he stated 
that he was continuing to help out at his family's farm.  
He reported "pretty good sleep," "funny dreams" but not 
real nightmares, occasional flashbacks, feelings of 
depression, and a history of thoughts of suicide.  His 
mental status examination was largely unremarkable; the 
examiner noted that his mood was "mildly down" but also 
that there was not much tension or anxiety.  Insight, 
judgment, and memory were all noted to be good.  An 
impression of chronic PTSD was rendered, and a GAF score 
of about 65 was assigned.  The examiner noted that the 
veteran could work with his PTSD if he "stays off 
alcohol."  

The RO has evaluated the veteran's PTSD under the 
provisions of Diagnostic Code 9411, which have been 
revised during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the 
VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If 
the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  
However, the Board may apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 
3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), in effect through November 6, 1996 and 
applicable in this case under Karnas,, a 50 percent 
disability evaluation for PTSD encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation under the old criteria of 
Diagnostic Code 9411 was warranted for situations where 
the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment. 

A 100 percent evaluation under the old criteria of 
Diagnostic Code 9411 was in order in cases where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or a demonstrable 
inability to obtain or retain employment.  The Court has 
held that the latter criteria present three independent 
bases for a grant of a 100 percent evaluation under 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 
95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002), a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name.

The Board has considered the veteran's PTSD under both 
sets of criteria.  However, the evidence of record does 
not reflect that the symptoms required for an initial 
evaluation in excess of 50 percent for PTSD under the old 
criteria of Diagnostic Code 9411 have been shown in this 
case.  In terms of the old criteria, the Board simply does 
not find any evidence of severe PTSD.  The Board is aware 
that the report of the June and July 1994 VA 
hospitalization indicates severe depression, but the 
examiner assigned a GAF score of 60, which, under the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), signifies only moderate overall symptomatology.  
Subsequently assigned GAF scores have been at or above 
this level, and the veteran has reported only infrequent 
nightmares and flashbacks.  While the Board does not 
dispute that this symptomatology is commensurate with the 
presently assigned 50 percent evaluation, this 
symptomatology is nevertheless markedly less than severe 
in degree.

The Board has therefore considered the revised criteria of 
Diagnostic Code 9411.  The symptoms listed for a 70 
percent evaluation include suicidal ideation, obsessional 
rituals which interfere with routine activities, near-
continuous panic or depression, and impaired impulse 
control.  The Board is aware that the veteran has reported 
suicidal thoughts at several times during the pendency of 
this appeal, but he has never indicated any intention or 
plan of action based on those thoughts.  The other 
symptoms listed in the revised criteria for a 70 percent 
evaluation simply have not been shown in this case, and 
there is no evidence indicating that the veteran's 
psychiatric impairment, in and of itself, results in the 
degree of social and occupational impairment contemplated 
by a 70 percent evaluation.    

As neither set of criteria for an initial evaluation in 
excess of 50 percent for PTSD has been met in this case, 
the preponderance of the evidence is against the veteran's 
claim for this benefit, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his service-connected PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  The Board is aware that the 
veteran was hospitalized three times in 1994.  However, 
the Board also notes that a temporary 100 percent 
evaluation (under 38 C.F.R. § 4.29 (2002)) was assigned 
for the lengthy hospitalization from January to March of 
1994 and that the two subsequent hospitalizations were 
relatively brief.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claim of entitlement to an initial evaluation in 
excess of 50 percent for PTSD is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

